MR. CHIEF JUSTICE JAMES T. HARRISON:
*615Warren W. Hollywood, an inmate of the Montana State Prison, has filed motion for leave to file petition for writ of certiorari to correct diminution of record contending that certain portions were cut out of the transcript of the record filed in this court, specifically stating pages 409 to 419 were omitted.
There is no merit to such contention as said pages are in the transcript and substantial excerpts from them were quoted in the Opinion of the Court.
The motion is denied.
MR. JUSTICES ANGSTMAN, CASTLES and JOHN C. HARRISON concur.